 AO 245B (Rev. 02/08/2019) Judgme'nt in a Criminal Petty Case (Modified)                                                                 Page 1 oil   0
                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRJCT OF CALIFORNIA

                       United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                  v.                                             (For Offenses Committed On or After NoVember 1, 1987)


                   Jairo Yoban RodriguezcLopez                                   Case Number: 3:19-mj-22198

                                                                                 Jose G Badill
                                                                                 Defendant's Attorne


 REGISTRATION NO. 85484298
                                                                                                                 MAY 3 1 2019
 THE DEFENDANT:
  ISi pleaded guilty to count(s) _l~of~C~om~p~la!!!in~t----:---------h=~j~W,~~~~=~
  D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
 Title & Section                    Nature of Offense                                                              Count Number(s)
 8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                    1

  D The defendant has been found not guilty on count( s)
                                                                           -------------------
  0 Count(s)                                                                      dismissed on the motion of the United States.
                     -----------------~



                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                ~     TIME SERVED                          D                                          days

  ISi Assessment: $10 WAIVED ISi Fine: WAIVED
  ISi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                            charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
. imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change i11 the defendant's economic circumstances.

                                                                               Friday, May 31, 2019
                                                                               Date of Imposition of Sentence


                    ~""'
 Received-~~~+-!',,,.--\\ _ _ _ __                                             :M icliae { ]. 5 eng
                DUSM \__)                                                      HONORABLE MICHAEL J. SENG
                                                                               UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                         3:19-mj-22198
